Regarding bill of exceptions No. 20, reserved to the judge's charge to the jury, my first impression was that the defendants' attorney's objection to the charge, as a comment upon the evidence, was intended as an objection to the judge's instruction that the jury should take into consideration, in weighing the testimony of the defendants, their interest in the case; but I find, after a careful reading of the record made by the stenographer at the time when the proceedings took place, that only two objections were made to the judge's charge, viz.: First, that the judge's definition of "robbery" was not in accord with the jurisprudence, and was misleading, confusing, and too elaborate, and, to a certain extent was a comment upon the evidence, by way of illustration; and, second, that, by way of amplification and illustration, the judge virtually destroyed special charge No. 2, requested by defendant. There was no objection made to the judge's reference to the defendants, as witnesses, and to their interest in the case. For which reason I concur in the opinion and decree.